Citation Nr: 0926172	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
December 1966.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

The Veteran testified at a March 2009 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

VA treatment records show that the Veteran continues to be 
unemployed.  He applied for Social Security Administration 
benefits in May 2006.  August 2006 VA treatment records show 
that the Veteran completed an alcohol rehabilitation program 
and remained sober at that time.  The Veteran reported during 
his March 2009 Board hearing that he had maintained sobriety 
since he stopped drinking in October 2005.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the Veteran's Board hearing, he reported that he 
continues to receive all of his medical treatment at the VA 
Medical Center in Butler, Pennsylvania.  The RO should obtain 
any outstanding VA medical records and associate them with 
the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

VA treatment records indicate that the Veteran applied for 
Social Security Administration (SSA) benefits in May 2006.  
SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for medical records held by SSA is 
necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Veteran had two VA examinations completed in September 
2006; however, no opinion was rendered with respect to 
employability during the Veteran's general medical 
examination.  Further, the VA examiner recommended that 
separate examinations should be completed to evaluate the 
Veteran's claimed hearing loss, glaucoma, and cataracts.
A September 2006 VA psychiatric examiner provided an Axis I 
diagnosis of alcohol dependence, very severe by history, and 
currently in short-term remission; and adjustment disorder 
with mixed emotional features, moderate intensity, and 
secondary to the multiple stressors and conditions created by 
the Veteran's alcoholism.  The examiner concluded, however, 
that the Veteran was not showing any primary Axis I 
psychiatric diagnosis other than alcoholism that would 
interfere with his ability to work gainfully in some 
capacity, and found that the Veteran's prognosis with respect 
to maintaining sobriety was poor.  Although the Veteran has 
reportedly maintained his sobriety, evidence of record 
indicates that the Veteran has remained unemployed.  The 
Veteran reported that he continues to be treated for 
depression and that he has remained sober.    

In light of the foregoing, the Board finds that additional VA 
examination is necessary to evaluate the Veteran's hearing 
loss, glaucoma, and cataracts.  Further, the Board finds that 
once all VA additional examinations have been completed the 
Veteran's case should again be referred to the September 2006 
VA general medical examiner for an opinion as to whether the 
Veteran's combined physical and psychiatric disabilities 
would prevent him from obtaining and maintaining 
substantially gainful employment.  The Board notes that 
nonservice-connected pension will not be granted for a 
disability which is due to the Veteran's own willful 
misconduct.  See 38 C.F.R. § 3.3(a)(3) (2008).  Therefore, 
the examiner should provide an opinion as to whether, at any 
time during this appeal, the Veteran was unemployable due to 
his alcohol dependence alone, versus his other nonservice-
connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA treatment records and should associate 
them with the claims file.  If the search 
for such records has negative results, 
the RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.

2. The RO should secure a release of 
information from the Veteran for SSA 
records.  The RO should then request, 
from the SSA, all records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records 
has negative results, the RO should 
notify the Veteran and place a statement 
to that effect in the Veteran's claims 
file.

3.  The Veteran should be afforded a VA 
eye examination and an audiological 
examination to evaluate the current 
severity of his hearing loss, glaucoma, 
and cataracts.  

4.  Thereafter, the RO should refer the 
Veteran's case to the September 2006 VA 
general medical examiner, or other 
suitably qualified examiner, for a 
supplemental opinion as to whether it is 
at least as likely as not that the 
Veteran's combined physical and 
psychiatric disabilities would prevent 
him from obtaining and maintaining 
substantially gainful employment.  
Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion.  The claims 
folder should be made available to the 
examiner.  A complete rationale for all 
opinions and conclusions should be 
provided. 

The examiner should note that nonservice-
connected pension will not be granted for 
a disability which is due to the 
Veteran's own willful misconduct. 

If the examiner finds that the Veteran's 
disabilities prevent him from obtaining 
and maintaining substantially gainful 
employment, the examiner should state 
whether, at any time during the pendency 
of this appeal, the Veteran was 
unemployable due to his alcohol 
dependence alone, versus his other 
nonservice-connected disabilities.  

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
